In the United States Court of Federal Claims
                                         No. 14-354 C
                                      Filed: July 24, 2014

***************************************
SPACE EXPLORATION TECHNOLOGIES *
CORP.,                                *
                                      *
      Plaintiff,                      *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
      Defendant,                      *
and                                   *
                                      *
UNITED LAUNCH SERVICES, LLC,          *
                                      *
      Defendant-Intervenor.           *
                                      *
***************************************

            ADJUDICATION SCHEDULING ORDER AND DENIAL OF
         DEFENDANT-INTERVENOR’S JULY 2, 2014 MOTION TO DISMISS

        Pursuant to RCFC 16, the following deadlines will govern the next stage of proceedings
to resolve this case by adjudication:

       On or before August 15, 2014, the Government will file the Administrative
       Record.

       On or before September 12, 2014, any motion to correct/supplement the
       Administrative Record and/or discovery request(s) regarding the jurisdictional
       issues raised in the Government’s June 30, 2014 Motion To Dismiss will be
       served on the Government and filed with the court.

       On or before September 26, 2014, the Government will correct/supplement the
       Administrative Record, as requested, or file a Response. In addition, on that date,
       the Government either will file a Notice, providing Plaintiff with the dates and
       details by which any discovery requests will be produced, or a motion for a
       protective order pursuant to RCFC 26(c).

       On September 30, 2014, the court will convene a status conference with the
       parties at 10:00 a.m. at the National Courts Building, located at 717 Madison
       Place, N.W., Washington, D.C. 20439, to address any issues that may arise from
       motions that may be filed on September 12, 2014, and the Government’s
       September 26, 2014 response(s).

        The court does not request or need the views of the Defendant-Intervenor with respect to
issues concerning the Administrative Record. The Defendant-Intervenor has no basis to
challenge Plaintiff’s standing in this case, as all relevant evidence is within the custody and
control of the Plaintiff and/or Government. For this reason, Defendant-Intervenor’s July 2, 2014
Motion to Dismiss is denied.

      The dates and events identified in this Adjudication Scheduling Order are to be
accomplished in tandem with those set forth in the Mediation Scheduling Order issued on this
same date.

       IT IS SO ORDERED.
                                                    s/ Susan G. Braden
                                                   SUSAN G. BRADEN
                                                   Judge




                                               2